Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species I (Figs. 4-6) in the reply filed on September 29, 2021 is acknowledged.
Claims 5, 8, 9, 11-14, 19, 22, 23, 25-28 are currently withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 29, 2021.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6, 7, 10, 15-17, 20, 21, 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dexter et al. (US 2015/0255095 A1).

Additionally, as per claim 15, Dexter et al. (US 2015/0255095 A1) further discloses a disk drive suspension (e.g., as exemplified by designator (30)) comprising: a load beam (e.g., 23) including a spring (portion of load beam that is connected to the baseplate, which allows flexing relative thereto); and the baseplate (41) coupled to the spring of the load beam (23).  
As per claim 2 (and analogously, as per claim 16), comprising a left-side mounting region and a right-side mounting region at the distal end (43, Figs. 2, 7-9 - see tip section 43 forming a left and right side mounting region for actuators (17), as shown clearly in Fig. 2, wherein each PZ is supported by a shelf connected to or integral with the baseplate); paragraphs [0032-0033]; paragraph [0007] "piezoelectric transducers (PZTs) 17", each mounting region includes at least one mounting shelf extending from the base plate and configured to receive an actuator (17) (as clearly shown in Fig. 2; paragraphs [0032, 0033, 0007].  
 
As per claim 6 (and analogously, as per claim 20), wherein the baseplate (41) is configured to be used with a tri-stage actuated suspension - that is, the baseplate (41) is considered to be connected with a suspension assembly (e.g., 30), which itself, can be configured to include a microactuator at its distal end, which in conjunction with the milliactuator (PZTs 17, 17) and a VCM, is considered a tri-stage actuated suspension (Note: intended use).  
As per claim 7 (and analogously, as per claim 21), wherein the indented surface (e.g., 47 - see indented surface comprising flange portion (47) indented at step (48)) is shaped to correspond with an actuator arm profile area, outlined by the baseplate support section (e.g., 50 - see how the indented surface (47) is shaped to correspond with an actuator arm (50 profile area, outlined by the baseplate support section, as shown in Figs. 8, 9; paragraph [0036], "arms 50').  
As per claim 10 (and analogously, as per claim 24), wherein the baseplate support section is symmetrical. E.g., see Fig. 7, wherein the baseplate support section (42B) is symmetrical along an axis extending perpendicular to the width W1).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Dexter et al. (US 2015/0255095 A1) in view of Imuta (US 2013/0293070 A1).
See the description of Dexter et al. (US 2015/0255095 A1), supra.
As per claim 4 (and analogously, as per claim 18), Dexter et al. (US 2015/0255095 A1) appears to remains silent with regard to wherein an actuator mounting shelf closer to the distal end includes a mating element configured to abut the spring of the load beam. 
Imuta (US 2013/0293070 A1), however discloses such a feature. That is, Imuta (US 2013/0293070 A1) discloses a baseplate for a disk drive suspension (1, 5, Fig. 1, 2, 3, 4, 5, 6; para[0033], ‘a base plate 5 corresponding to a base of the head suspension 1') comprising: a receiving space at a distal end configured to mate with a spring of a load beam (3, 11, Fig. 1, 2, 3, 4, 5, 6 - see load beam 3 with spring/resilient part 11 for attaching to the receiving space of the base plate; para[0033], ‘a load beam 3'; para[0035], ‘resilient part 11'), the receiving space partially extends a length of the baseplate (Fig. 1, 2, 3, 4, 5, 6); and further comprising a left-side mounting region and a right-side mounting region at the distal end (33, Fig. 1, 2, 3, 4, 5, 6 - see how the actuator base 33 comprises a left and right mounting region for actuators 35; para[0043]), each mounting region includes at least one mounting shelf extending from the base plate and configured to receive an actuator (41, 47, Fig. 1, 2, 3, 4, 5, 6 - see how each mounting region includes a shelf portion formed by the base front wings 41, and shelf portions formed by receiving members 47, said shelf portions configured to receive the actuators 35; para[0045]; 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide the baseplate of  Dexter et al. (US 2015/0255095 A1), wherein as per claim 4 (and analogously, as per claim 18), an actuator mounting shelf closer to the distal end includes a mating element configured to abut the spring of the load beam, as taught by Imuta (US 2013/0293070 A1), in order to have allowed for a stronger and reliable connection between the baseplate and the load beam.

Citation of Prior or Relevant Art on enclosed PTO-892
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The cited art made of record (see the enclosed PTO-892), not applied to the rejection of the claims, supra, each disclose aspects of the claimed invention, including a baseplate having features of mounting shelves supporting actuators (see US 9,837,109 B1, US 8,498,082 B1) and a baseplate having an indentation surrounding a swage hub (e.g., see US 9,123,364 B1).
supra). However, if Applicant chooses to amend the claims in a manner to obviate the applied prior art, as noted in the rejection, supra, the Applicant is advised to not only carefully review the applied prior art for all it teaches and/or suggests, but also the cited prior art of record in order to obviate any potential rejections based on potential amendment(s); by doing so, compact prosecution on the merits can be enhanced.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William J Klimowicz whose telephone number is (571)272-7577. The examiner can normally be reached Monday-Thursday, 8:00AM-6PM, ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on (571)270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/WILLIAM J KLIMOWICZ/            Primary Examiner, Art Unit 2688